                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

THOMAS HARRIS,

                    Plaintiff,                                       8:17CV156

                                                          THIRD AMENDED ORDER
      vs.                                              SETTING FINAL SCHEDULE FOR
                                                           PROGRESSION OF CASE

SAPP BROS. PETROLEUM, INC., and
SAPP BROS. FUEL, INC.,

                    Defendants.


        This matter comes before the Court on the Joint Motion to Extend Progression Order
(Filing No. 40). After review of the motion, and for good cause shown, the Court finds the
motion should be granted. Accordingly,

       IT IS ORDERED that the Joint Motion to Extend Progression Order (Filing No. 40) is
granted and the case progression deadlines are extended as follows:

      1)     The jury trial of this case is set to commence before Robert F. Rossiter, Jr., United
             States District Judge, in Courtroom 4, Roman L. Hruska Federal Courthouse, 111
             South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on February 10, 2020, or as
             soon thereafter as the case may be called, for a duration of five (5) trial days.
             This case is subject to the prior trial of other civil cases that may be scheduled for
             trial before this one. Jury selection will be held at the commencement of trial.

      2)     The Pretrial Conference is scheduled before the undersigned magistrate judge on
             January 24, 2020, at 11:00 a.m., and will be conducted in chambers. The parties’
             proposed Pretrial Conference Order and Exhibit List(s) must be emailed to
             nelson@ned.uscourts.gov, in Word format, by 3:00 p.m. on January 17, 2020.

      3)     Motions in limine shall be filed seven days before the pretrial conference. It is
             not the normal practice to hold hearings on motions in limine or to rule on them
             prior to the first day of trial. Counsel should plan accordingly.

      4)     The parties shall comply with all other stipulations and agreements recited in their
             Rule 26(f) planning report that are not inconsistent with this order.

      5)     All requests for changes of deadlines or settings established herein shall be
             directed to the undersigned magistrate judge, including all requests for changes of
             trial dates. Such requests will not be considered absent a showing of due
             diligence in the timely progression of this case and the recent development of
      circumstances, unanticipated prior to the filing of the motion, which require that
      additional time be allowed.

Dated this 7th day of March, 2019.

                                           BY THE COURT:


                                           s/ Michael D. Nelson
                                           United States Magistrate Judge




                                     -2-
